
	
		II
		110th CONGRESS
		1st Session
		S. 120
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Clinton (for
			 herself, Mr. Schumer,
			 Mr. Kennedy, Mr. Menendez, and Mr.
			 Lautenberg) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To establish a grant program for
		  individuals still suffering health effects as a result of the September 11,
		  2001, attacks in New York City and at the Pentagon.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Heroes Health Improvement Act of
			 2007.
		2.Grants for 9/11-related health
			 care
			(a)In GeneralThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary), acting through
			 the Director of the Centers for Disease Control and Prevention, shall award
			 grants to eligible entities to provide medical and mental health monitoring,
			 tracking, and treatment to individuals whose health has been directly impacted
			 as a result of the attacks on New York City and at the Pentagon on September
			 11, 2001.
			(b)Eligibility
				(1)In generalTo be eligible to receive a grant under
			 subsection (a), an entity shall—
					(A)be an entity—
						(i)that serves individuals described in
			 subsection (a), including—
							(I)entities providing baseline and follow-up
			 screening, clinical examinations, or long-term medical or mental health
			 monitoring, analysis, or treatment to such individuals such as the Mount Sinai
			 Center for Occupational and Environmental Medicine of New York City, the New
			 York City Fire Department’s Bureau of Health Services and Counseling Services
			 Unit, the New York City Police Foundation’s Project COPE, the Police
			 Organization Providing Peer Assistance of New York City, and the New York City
			 Department of Health and Mental Hygiene’s World Trade Center Health Registry;
			 and
							(II)any entity performing medical and mental
			 health monitoring, tracking, or treatment of any individual that responded to
			 the attacks at the Pentagon; or
							(ii)an entity not described in clause (i) that
			 provides similar services to the individuals described in such clause;
			 and
						(B)submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
					(2)Eligible individualsIndividuals eligible to receive assistance
			 from an entity under a grant under this section shall include firefighters,
			 police officers, paramedics, workers, volunteers, residents, and any other
			 individual who worked at Ground Zero, Fresh Kills, or the Pentagon or who lived
			 or worked in the vicinity of such areas, and whose health has deteriorated as a
			 result of the attacks described in subsection (a), and who have been evaluated
			 by a physician or mental health professional for 9/11-related health conditions
			 and need treatment for such conditions.
				(c)Priority in awarding
			 assistanceAn eligible entity
			 that receives a grant under this section shall use amounts provided under such
			 grant to provide assistance to individuals in the following order of
			 priority:
				(1)Individuals who are not covered under
			 health insurance coverage.
				(2)Individuals who need health care assistance
			 beyond what their health insurance coverage provides.
				(3)Individuals with insufficient health care
			 insurance coverage.
				(4)Individuals who are in need of health care
			 coverage and who are not described in any of paragraphs (1) through (3).
				(d)ReportNot later than 30 days after the date of
			 enactment of this Act, and monthly thereafter, the Director of the Centers for
			 Disease Control and Prevention shall submit to the Majority and Minority
			 Leaders of the Senate, the Speaker of the House of Representatives, and the
			 Minority Leader of the House of Representatives, a report on the use of funds
			 under this section.
			(e)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated to
			 carry out this section, $1,914,000,000 for fiscal years 2008 through
			 2012.
				(2)Staff and administrationThe Secretary may use not to exceed
			 $10,000,000 of the amount appropriated under paragraph (1) for staffing and
			 administrative expenses related to the implementation of this section.
				(3)Use of other fundsThe Secretary may use any funds
			 appropriated to the Department of Health and Human Services, or any other funds
			 specifically designated, to carry out this section.
				
